{¶ 24} I respectfully dissent. The majority correctly notes that a property owner may testify as to the value of his or her property. In this case, however, the property owners did not do so. Instead, they merely stated that the value of the property was not enhanced by the sidewalks and the sidewalks did not provide a benefit to them. Accordingly, I would hold that the property owners did not meet their burden on summary judgment and provide evidence of the value of their lots vis-à-vis the new sidewalk as required byWolfe, 11 Ohio St. 3d 81, 84, 11 OBR 324,463 N.E.2d 1251. I would affirm the judgment of the trial court.